--------------------------------------------------------------------------------


Exhibit 10.4
 
COMPLETION GUARANTY AGREEMENT
 
In order to induce WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent under the Construction Loan Agreement for
the Lenders therein (hereinafter, together with its successors and assigns,
referred to as the "Bank"), to make advances to THE CHALETS AT THE LODGE AT
VAIL, LLC, a Colorado limited liability company (hereinafter referred to as the
"Borrower"), in connection with a construction loan, pursuant to and in
accordance with a Construction Loan Agreement, dated as of even date herewith,
by and between the Borrower and the Bank (hereinafter referred to as the
"Construction Loan Agreement") and evidenced by one or more promissory notes of
even date herewith in the maximum aggregate principal amount not to exceed
$123,000,000 (hereinafter referred to, collectively, as the "Note"), the
undersigned, THE VAIL CORPORATION, a Colorado corporation (hereinafter referred
to as the "Guarantor"), hereby agrees as follows pursuant to this Completion
Guaranty Agreement (this "Guaranty"):
 
1.  Subject to the terms hereof, the Guarantor unconditionally and absolutely
guarantees to the Bank, following an Event of Default by Borrower, completion of
construction of the Improvements (as defined in the Construction Loan Agreement)
in the manner required by the Construction Loan Agreement, the Note and the
other documents and instruments executed in connection therewith (all of the
foregoing being hereinafter collectively referred to as the "Loan Documents").
Specifically, following an Event of Default under the Loan Documents by Borrower
and written request to Guarantor from Bank for performance hereunder, the
Guarantor agrees:
 
(a)  to perform, complete, and pay for the construction of the Improvements in
accordance with the Plans and Specifications, as such Plans and Specifications
have been or may be modified or amended from time to time, within the time
period allotted therefor (if any) including all extensions thereof, and to pay
all costs of said construction and all costs associated therewith if the
Borrower shall fail to perform or complete such work as required by the
Construction Loan Agreement;
 
(b)  provided that such actions by the Bank are authorized pursuant to the Loan
Documents and provided Guarantor has failed to perform its obligations pursuant
to Paragraph 1(a) hereof and such failure is not cured within thirty (30) days
after written notice from the Bank), to reimburse the Bank for all costs and
expenses incurred by the Bank in taking possession of the property described in
the deed of trust securing the Note (hereinafter referred to as the "Property")
and constructing the Improvements (whether in whole or in part) in accordance
with the Plans and Specifications as approved at the time the Bank takes
possession of the Property subject to such modifications thereto as Bank shall
determine are reasonably necessary provided that the same shall not materially
increase Guarantor’s obligations hereunder (unless as a result of unforeseen
site conditions which have been confirmed by an engineer reasonably acceptable
to Guarantor), including, without limitation, any sums expended in excess of the
principal amount of the Note and whether or not construction is actually
completed;
 
(c)  if any mechanic’s or materialman’s liens should be filed, or should attach,
with respect to the Property by reason of the construction undertaken pursuant
to the Construction Loan Agreement, to cause the removal of such liens within 45
days after the recording thereof, or the posting of security against the
consequences of their possible foreclosure and the procurement of title
insurance policies or endorsements insuring the Bank against the consequences of
the foreclosure or enforcement of such liens, if the Borrower shall fail to take
such actions;
 
(d)  to pay the costs and fees of all contractors, architects and engineers
employed by the Borrower or the Bank (to the extent permitted under the Loan
Documents) to complete the Improvements if said costs and fees are not paid by
the Borrower;
 
(e)  to pay the premiums for all policies of insurance required to be furnished
by the Borrower pursuant to the Construction Loan Agreement if such premiums are
not paid by the Borrower and written request from Lender has been given to
Guarantor in connection with any of the foregoing provisions of this Paragraph
1; and
 
(f)  to pay all of the Bank’s reasonable costs and expenses, including, without
limitation, attorney’s fees, incurred in the enforcement of this Guaranty and
the provisions of the Loan Documents covered by this Guaranty.
 
2.  Without in any way limiting the generality of the foregoing, following
written request from Bank for performance by Guarantor hereunder to complete
construction of the Improvements, Bank shall make available any undisbursed
Commitments which are not subject to legal impairment to disbursement pursuant
to a court order, a mechanic’s or materialman’s lien, a bankruptcy proceeding or
notice to disburser and which have been designated in the Project Budget for the
payment of Project Costs directly related to the construction of the
Improvements. Such funds shall be disbursed only upon satisfaction by Guarantor
of all requirements for disbursement set forth in the Construction Loan
Agreement and in accordance with the disbursement procedures set forth in the
Construction Loan Agreement, and any amendments thereof, except that Guarantor
shall not be required to satisfy Borrower’s requirements set forth in Sections
6.1 (d) and 6.2 (a) and (c)(i), (or to cure any Events of Default by Borrower in
connection with the matters addressed in those sections) nor shall Guarantor be
obligated to repay to Bank and Lenders the Loans. In connection with Guarantor’s
obligations hereunder, Guarantor shall be entitled to all rights of Borrower
under the Construction Loan Agreement to reallocate the Borrower Contingency
Fund so long as Guarantor has satisfied the requirements set forth in the
preceding sentence. In the event that Guarantor does not satisfy all of the
requirements for disbursement of Loans set forth hereinabove or does not comply
with the disbursement procedures set forth in the Construction Loan Agreement in
any material respect (and such failure is not cured within ten (10) days after
request by Bank), or any representation warranty or certification made by
Guarantor in the Representation Agreement shall prove to be false or misleading:
(i) Bank shall have no further obligation to disburse any portion of the
Commitments to Guarantor; (ii) Bank may pursue whatever remedies it may have
available at law or in equity for breach of such terms and conditions; and (iii)
at Bank’s option, to be exercised in its sole discretion, Guarantor shall
perform the Completion Obligations at its sole cost and expense without any
right or recourse to any portion of the Commitments or Bank may complete the
Project itself or cause the Project to be completed by a third party and charge
the entire cost thereof to Guarantor. In connection with the Guarantor’s
obligations hereunder, whenever it is necessary for Guarantor to cure an Event
of Default in order to satisfy any such requirement or procedure for
disbursements described herein, Guarantor shall have such time to cure an Event
of Default as may be granted by Bank, in its sole discretion, but in no event
less than ten (10) Business Days after Guarantor receives a request from Bank
under Paragraph 1 for performance hereunder.
 
3.  This is a guaranty of performance and not of collection, and the Bank shall
not be required to take any action against the Borrower (other than providing
such notice to Borrower as is required hereunder or by the Construction Loan
Agreement) or resort to any other security given for the performance of the
Borrower’s obligations as a precondition to the obligations of the Guarantor
hereunder. Nothing herein shall constitute a guaranty of repayment of the Loan
by Guarantor.
 
4.  The Bank, in its sole discretion, following the delivery of such notice to
Borrower as is required hereunder or by the Construction Loan Agreement, may
proceed to exercise any right or remedy which the Bank may have under this
Guaranty or the Representation Agreement without pursuing or exhausting any
right or remedy which it may have against the Borrower, against any other
guarantor or against any other person or entity, and the Bank may proceed to
exercise any right or remedy which the Bank may have under this Guaranty without
regard to any actions or omissions of the Borrower or any other person or
entity.
 
5.  The Guarantor authorizes the Bank, without notice to the Guarantor and
without impairing the liability of the Guarantor hereunder, to exercise the
Bank’s right to complete construction in accordance with the Construction Loan
Agreement pursuant to the Plans and Specifications, and, subject to Paragraph
1(b), to add expenses incurred during the course of such completion to the
Borrower’s principal obligations under the Loan (as defined in the Construction
Loan Agreement). The Guarantor acknowledges that the Bank has no obligation to
exercise such right, and that the Bank is entitled to make expenditures toward
completion without actually completing construction. The Guarantor waives any
claims, rights or defenses resulting from (a) the Bank’s proper exercise of its
right to complete construction, and (b) the Bank’s failure to complete
construction. The Guarantor agrees that appropriate expenses to complete
construction in accordance with Paragraph 1(b) hereof, include, without
limitation, payments to release liens, payments to contractors, laborers,
materialmen and suppliers, purchase of equipment, services of experts, interest
on amounts advanced, and all additional categories of expense, both hard and
soft, set forth on the Project Budget defined in and attached to the
Construction Loan Agreement.
 
6.  The obligations of the Guarantor hereunder shall be direct and independent
of any obligations of the Borrower to the Bank and absolute and unconditional
irrespective of the validity, legality or enforceability of any of the Loan
Documents, or any other circumstances (except for those actions of the Bank in
violation of the Loan Documents or applicable law) which might otherwise
constitute a legal or equitable discharge of a surety or guarantor (including,
without limitation, the finding or conclusions of any proceeding under the
federal Bankruptcy code or of similar present or future federal or state law),
it being agreed that the obligations of the Guarantor hereunder shall not be
discharged except by payment or performance as herein provided.
 
7.  From and after the date that Guarantor satisfies the requirements for
disbursements of Loans as set forth in paragraph 2 hereof, and so long as there
shall occur no other Event of Default, interest shall accrue on the outstanding
principal balance of the Loans at the LIBOR-Based Rate. In addition, Bank agrees
to forbear pursuit of remedies against Borrower for Events of Default during any
period of time that Guarantor is performing its obligations hereunder and
satisfying the requirements for disbursement of Loans pursuant paragraph 2
hereof.
 
8.  Without limiting the generality of Paragraph 5 above, the Guarantor hereby
consents and agrees that, at any time and from time to time:
 
(a)  any action may be taken under any of the Loan Documents in the exercise of
any remedy, power or privilege therein contained (including, without limitation,
the acceleration of the maturity of the Note) or otherwise with respect thereto,
or such remedy, power or privilege may be waived, omitted, or not enforced;
 
(b)  the time for the Borrower’s performance of or compliance with any term,
covenant or agreement on its part to be performed or observed under any of the
Loan Documents may be extended, or such performance or compliance waived, or
failure in or departure from such performance or compliance consented to;
 
(c)  any of the Loan Documents (except this Guaranty), or any terms thereof may
be amended or modified in any respect (including without limitation, with
respect to interest on the Note); and
 
(d)  the Guarantor waives any rights it might otherwise have under Colorado
Revised Statutes §§ 13-50-102 or 13-50-103 (or under any corresponding future
statute or rule of law in any jurisdiction) by reason of any release of fewer
than all of the guarantors of the obligations of the Guarantor hereunder, all in
such manner and upon such terms as the Bank may deem proper, and without notice
to or further assent from the Guarantor, and all without affecting this Guaranty
or the obligations of the Guarantor hereunder, which shall continue in full
force and effect until all of the obligations of the Guarantor hereunder shall
have been fully paid and performed.
 
9.  The Guarantor hereby waives notice of acceptance of this Guaranty,
presentment, demand, protest, notice of the occurrence of an event of default
under the Loan Documents and any other notice of any kind whatsoever, with
respect to any or all of the obligations of Guarantor hereunder and promptness
in making any claim or demand hereunder; but no act or omission of any kind
shall in any way affect or impair this Guaranty.
 
10.  The Guarantor hereby represents and warrants as follows:
 
(a)  The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction indicated in the first paragraph
hereof and has all requisite power and authority, corporate or otherwise, to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, this Guaranty.
 
(b)  The execution, delivery and performance of this Guaranty by Guarantor will
not (i) require any consent or approval of any person, (ii) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Guarantor, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which the Guarantor is a party or by which Guarantor or its
properties may be bound or affected; and the Guarantor is not in default under
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.
 
(c)  This Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against Guarantor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws or equitable principles relating to or
affecting the rights of creditors and general principles of equity.
 
(d)  There are no actions, suits or proceedings pending or, to the knowledge of
the Guarantor, threatened against or affecting it or any of its assets before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if determined adversely to the
Guarantor, would have a material adverse effect on any of his financial
condition, properties, or operations.
 
(e)  No authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
to the valid execution, delivery or performance by the Guarantor of this
Guaranty.
 
11.  No failure or delay on the part of the Bank in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. No amendment, modification, termination, or waiver of any provision
of this Guaranty nor consent to any departure by the Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Bank (and Guarantor as to any modification or amendment of this Guaranty), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No notice or demand on the Guarantor
in any case shall entitle the Guarantor to any other or further notice or demand
in similar or other circumstances.
 
12.  All notices, requests, demands, statements, authorizations, approvals,
directions and other communications provided for herein shall be given or made
in writing and shall be deemed sufficiently given or served for all purposes as
of the date (i) when hand delivered (provided that delivery shall be evidenced
by a receipt executed by or on behalf of the addressee), (ii) one (1) Business
Day after being sent by reputable overnight courier service (with delivery
evidenced by written receipt), or (iii) with a simultaneous delivery by one of
the shall mean in clause (i) or (ii) above, by facsimile, when sent, with
confirmation and a copy sent by first class mail, in each case addressed to the
intended recipient at the address specified below; or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party hereto. Guarantor shall only be required to send notices, requests,
demands, statements, authorizations, approvals, directions and other
communications to Bank on behalf of all of the Lenders.
 
If to Guarantor: The Vail Corporation
390 Interlocken Crescent, Suite 1000
Broomfield, CO 80021
Attention:  Jeffrey W. Jones
Facsimile:  303-404-6404
 
With a copy to: Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
Attention:  Robert H. Bach, Esq.
Facsimile:  303-866-0200
 
If to Bank:   Wells Fargo Bank, National Association
Denver Real Estate Group
4643 S. Ulster, Suite 1400
Denver, CO 80237
Attention:  Mr. John W. McKinny
Facsimile:  303-741-0867
 
With a copy to:  Ryley Carlock & Applewhite
1999 Broadway, Suite 1800
Denver, CO 80202
Attention: Andrew A. Folkerth, Esq.
Facsimile:  303-595-3159
 
Bank or Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
13.  The Guarantor hereby waives and agrees not to assert or take advantage of
any duty on the part of the Bank to disclose to the Guarantor any facts Bank may
now or hereafter know about the Borrower, regardless of whether the Bank has
reason to believe that any such facts materially increase the risk beyond that
which the Guarantor intends to assume or has reason to believe that such facts
are unknown to the Guarantor or has a reasonable opportunity to communicate such
facts to the Guarantor, it being understood and agreed that the Guarantor is
fully responsible for being and keeping informed of the financial condition of
the Borrower and of any and all circumstances bearing the risk of non-payment on
any obligations hereby guaranteed.
 
14.  The Guarantor will file all claims against the Borrower in any bankruptcy
or other similar proceedings in which the filing of claims is required by law
upon any indebtedness of the Borrower to the Guarantor and will assign to the
Bank all rights of the Guarantor thereunder. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Bank the full amount thereof and to the full extent
necessary for that purpose, the Guarantor hereby assigns to the Bank all of the
Guarantor’s rights to any such payments or distributions to which the Guarantor
would otherwise be entitled; provided that the Bank shall thereafter be
obligated to deliver to Guarantor any payments or distributions so received by
the Bank in excess of the amounts due from Guarantor to the Bank hereunder.
 
15.  Except to the extent permitted by the Loan Agreement, to the extent that
the Guarantor receives any payments, distributions or any other consideration
with respect to any shares, debentures or partnership interests of the Borrower
however described, the Guarantor shall immediately pay over and deliver such
payments, distributions or other consideration to the Bank to the extent that
such payments, distributions or other consideration were made in contravention
of the Loan Documents.
 
16.  By execution hereof, the Guarantor certifies to the Bank that the Guarantor
has received a copy of the Construction Loan Agreement and all other Loan
Documents in execution form and represents that Guarantor is knowledgeable of
the contents thereof.
 
17.  Wherever possible each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
 
18.  The Guarantor hereby represents and agrees that this is a continuing
guaranty and (a) shall remain in full force and effect until the Loan has been
repaid in full and the Commitments terminated or until such time as the Project
reaches Completion (as defined in the Construction Loan Agreement), so long as
sufficient Loan funds remain available under the Loan Budget to cover all of the
punch list items remaining to be completed and thereupon Bank shall provide
written confirmation to Guarantor of termination hereof in such form as is
reasonably requested by Guarantor, (b) shall be governed by, and construed in
accordance with, the laws of the State of Colorado, (c) shall be binding upon
the Guarantor, its successors, and assigns, and (d) shall inure to the benefit
of and be enforceable by the Bank and its respective successors, transferees and
assigns. Without limiting the generality of the foregoing clause (d), the Bank
may assign or otherwise transfer the Note held by it to any other person or
entity, and such subsequent holder of the Note shall thereupon become vested
with all the powers and rights in respect thereof granted to the Bank herein or
otherwise.
 
19.  The Guarantor shall furnish to the Bank as and when required by the
Construction Loan Agreement the financial statements required to be furnished by
the Guarantor.
 
20.  The Guarantor shall indemnify and hold the Bank harmless from any loss,
cost, claim or expense (including, without limitation, attorneys’ fees) suffered
by the Bank as the result of a claim by third party arising from any failure by
the Borrower to return any earnest money deposits made by purchasers under the
Purchase Contracts (as defined in the Construction Loan Agreement) as required
by the terms of such Purchase Contracts. Guarantor’s liability under this
Paragraph 20 is in addition to the sums referenced in Paragraph 1 above.
 
21.  Both the Guarantor and the Bank hereby waives any right to jury trial of
any claim, cross-claim or counter-claim relating to or arising out of or in
connection with this Guaranty.
 
22.  FOR PURPOSES OF ANY ACTIONS RELATING TO THIS GUARANTY, THE GUARANTOR AND
THE BANK CONSENT TO THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS OF
THE STATE OF COLORADO.
 
23.  This Guaranty may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]



SIGNED AND DELIVERED as of the 19th day of March, 2007.
 
GUARANTOR:


THE VAIL CORPORATION,
a Colorado corporation




By: /s/ Jeffrey W. Jones
Jeffrey W. Jones
Senior Executive Vice President




BANK:


WELLS FARGO BANK,
NATIONAL ASSOCIATION,
a national banking association




By: /s/ John W. McKinny
Name:  John W. McKinny
Title:   Senior Vice President

